DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 08/26/2022 has been entered.
Disposition of claims: 
Claims 2-7 have been cancelled.
Claims 1 and 8-17 are pending.
Claim 8 is withdrawn from the consideration due to the non-elected species.
Claim 1 has been amended.
The amendments of claim 1 and the cancellations of claims 2-7 have overcome the rejections of claims 1-2, 5-7, and 9-17 under 35 U.S.C. 112(a), the rejections of claims 5-7 under 35 U.S.C. 112(a), the rejections of claims 1-2, 5-7, and 9-17 under 35 U.S.C. 112(b), the rejection of claim 5 under 35 U.S.C. 112(b), and the rejections of claims 6-7 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claim 1 have overcome the rejections of claims 1-2 and 9-17 under 35 U.S.C. 103 over Kim et al. (US 2016/0126474 A1, hereafter Kim) in view of Ge et al. (“Solution-processible Fluorinated Carbazole Derivative for Phosphorescent Organic Light-emitting Diodes”, Chem. Letts, 2008, vol. 37, pages 294-295, hereafter Ge), Schrogel et al. (“A series of CBP-derivatives as host materials for blue phosphorescent organic light-emitting diodes”, J. Mater. Chem. 2011, vol. 21, page 2266-2273, hereafter Schrogel), Swager et al. (US 2016/0285007 A1, hereafter Swager), Feldman et al. (US 2018/0294420 A1, hereafter Feldman), and Takeda et al. (US 2009/0072727 A1, hereafter Takeda ‘727), as evidenced by Aspuru-Guzik et al. (US 2017/0244049 A1, hereafter Aspuru-Guzik) set forth in the last Office Action. The rejections have been withdrawn.
The following rejections are moot due to the cancellation of claims 2-7: the rejection of claim 5 under 35 U.S.C. 103 over Kim in view of Ge, Schrogel, Swager, Feldman, and Takeda, as evidenced by Aspuru-Guzik, as applied to claims 1-2 and 9-17 above, further in view of Takeda et al. (JP 2008/109103, machine translated English document is referred to, hereafter Takeda ‘103), and the rejections of claims 6-7 under 35 U.S.C. 103 over Kim in view of Ge, Schrogel, Swager, Feldman, and Takeda, as evidenced by Aspuru-Guzik, as applied to claims 1-2 and 9-17 above, further in view of Kinoshita (US 2010/0171418 A1, hereafter Kinoshita) set forth in the last Office Action. Those rejections are still valid to reject the amended claims such that the rejections are updated and maintained. The amendment necessitates new grounds of rejections, making this Office Action final.

Response to Arguments
Applicant’s arguments see pages 64-66 of the reply filed 08/26/2022 regarding the rejections of claims 1-2 and 9-17 under 35 U.S.C. 103 over Kim/Ge/Schrogel/Swager/Feldman/Takeda ‘727/Aspuru-Guzik, the rejection of claim 5 under 35 U.S.C. 103 over Kim/Ge/Schrogel/Swager/Feldman/Takeda ‘727/Aspuru-Guzik/Takeda ‘103, and the rejections of claims 6-7 under 35 U.S.C. 103 over Kim/Ge/Schrogel/Swager/Feldman/Takeda ‘727/Aspuru-Guzik/Kinoshita set forth in the Office Action of 03/29/2022 have been considered. 
Applicant argues that claim 1 is amended to incorporate the organic molecules disclosed at least at pages 61-111 of the present application as originally filed. Applicant further argues that the Office action did not reject any of the organic molecules recited in claim 1 over the cited references. 
Respectfully, the Examiner does not agree.
In the previous Office Action, the rejections of claims 1-2 and 9-17 under 35 U.S.C. 103 over Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727 as evidenced by Aspuru-Guzik cited the following molecule (see paragraphs 105-158 of the last Office Action 03/29/2022).

    PNG
    media_image1.png
    323
    806
    media_image1.png
    Greyscale

The amended claims do not include the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727 as evidenced by Aspuru-Guzik; therefore, the amendment overcomes the rejections of claims 1-2 and 9-17 under 35 U.S.C. 103 over Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727 as evidenced by Aspuru-Guzik. 
However, for the following reasons the remaining rejections are still valid to reject the amended claims such that the remaining rejections are updated and maintained. 
Claim 5 was rejected over Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, Takeda ‘103 as evidenced by Aspuru-Guzik (see paragraphs 159-169 of the last Office Action 03/29/2022).
The rejection cited the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103.

    PNG
    media_image2.png
    313
    763
    media_image2.png
    Greyscale

The amended claim 1 and its dependent claims still claim the compound having identical structure as the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103. Therefore, the rejection of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 as evidenced by Aspuru-Guzik is maintained. 
Similarly, claims 6-7 were rejected over Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita as evidenced by Aspuru-Guzik (see paragraphs 170-180 of the last Office Action 03/29/2022).
The rejection cited the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita.

    PNG
    media_image3.png
    330
    715
    media_image3.png
    Greyscale

The amended claim 1 and its dependent claims still claim the compound having identical structure as the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita. Therefore, the rejection of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita as evidenced by Aspuru-Guzik is maintained. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
It appears the instant abstract exceeds 15 lines of text and 150 words. 
The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. MPEP 608.01(b).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant recites “A composition comprising: (a) at least one organic molecule according to claim 15, …”.
Claim 15 recites “An optoelectronic device, comprising a composition according to claim 11, …” It is unclear which organic molecule is referred to, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean  “A composition comprising: (a) at least one organic molecule according to claim 1, …”.
Regarding claims 15-17, claims 15-17 are rejected due to the dependency from claim 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1, hereafter Kim) in view of Ge et al. (“Solution-processible Fluorinated Carbazole Derivative for Phosphorescent Organic Light-emitting Diodes”, Chem. Letts, 2008, vol. 37, pages 294-295, hereafter Ge), Schrogel et al. (“A series of CBP-derivatives as host materials for blue phosphorescent organic light-emitting diodes”, J. Mater. Chem. 2011, vol. 21, page 2266-2273, hereafter Schrogel), Swager et al. (US 2016/0285007 A1, hereafter Swager), Feldman et al. (US 2018/0294420 A1, hereafter Feldman), Takeda et al. (US 2009/0072727 A1, hereafter Takeda ‘727), and Takeda et al. (JP 2008/109103, machine translated English document is referred to, hereafter Takeda ‘103) as evidenced by Aspuru-Guzik et al. (US 2017/0244049 A1, hereafter Aspuru-Guzik).
Regarding claims 1 and 9-17, Kim discloses an organic molecule (“carbazole compound” in [008], [010]) used as the light emitting-layer material of an organic light-emitting diode ([008], [274]).
Kim exemplifies an organic light-emitting diode comprising a substrate (glass), an anode, a light-emitting layer (Compound 19 as a host and CIM02 as an emitter), and a cathode (Example 1 in [345]-[347]).
Kim discloses that the light-emitting layer of the organic light-emitting diode is formed by vacuum evaporation method (“transferred to a vacuum depositing device” in [345], “Compound 19 … were co-deposited” in [347]).
The organic molecule of Kim has a general structure represented by Formula 1 ([057]), as shown below.

    PNG
    media_image4.png
    363
    636
    media_image4.png
    Greyscale

wherein X1 through X19 can be each C(R1) through C(R19), respectively ([059], [086]-[087]); R42 can be Formula 2A(1) ([057], [088]-[090]); R41 and R43 can be hydrogen ([088]-[090]); R1 to R8, R11 to R19, and R21 can be each independently hydrogen, a cyano group, or a C1-C20 alkyl group substituted by –F ([065]-[067]).
Kim discloses Formula 2A-4 as an exemplary structure of the Formula 2A(1) ([207]).
Kim further exemplifies an organic molecule, Compound 19 ([214]). 

    PNG
    media_image5.png
    384
    602
    media_image5.png
    Greyscale

The Compound 19 of Kim does not have a trifluoromethyl group at the ortho-position of the phenyl group (marked by an arrow in the figure above); however, Kim does teach that R21 can be a cyano group or a trifluoromethyl group (“C1-C20 alkyl group … substituted with –F” in [065]-[067]).
Ge discloses an organic molecule (6FCBP in Scheme 1) used for an organic light emitting diode (OLED in Abstract).
Ge teaches that trifluoromethyl group has been widely introduced in molecules to improve the solubility arising from the hydrophobicity and large free volume (page 294, column 1, paragraph 2).
Schrogel discloses an organic molecule (CBP-derivatives in Scheme 1) used for an organic light emitting diode (Abstract).
Schrogel teaches that introduction of bulky substituents hinders packing of the molecules and leads to an amorphous behavior of the material (page 2266, column 2, last paragraph). The bulky substituent is directed to a CF3 group (see Scheme 1; and page 2267, column 1, paragraph 2).
Furthermore, Kim teaches that two cyano groups can be substituted at the ortho-position of the phenyl group as exemplified in Formula 2A-4 ([207]). 
At the time when the invention was effectively filed, it was known in the art that both cyano and trifluoromethyl groups are an electron withdrawing group ([039]) used in a light-emitting layer material of an organic light-emitting diode ([026]); example compounds in Fig. 2C-2E), as taught by Swager.
Feldman further teaches that a trifluoromethyl group is a known substituent of a cyano group in carbazole-based organic compounds (claim 8), and the compound comprising the cyano and trifluoromethyl groups are used for an organic light-emitting diode (claims 9 and 10).

    PNG
    media_image6.png
    344
    650
    media_image6.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 19 of Kim by substituting the hydrogen atom at the ortho-position (marked by an arrow in the figure of Kim’s Compound 19) with a trifluoromethyl group, as taught by Kim, Ge, Schrogel, Swager, and Feldman.
The motivation of doing so would have been to improve the solubility arising from the hydrophobicity and large free volume based on the teaching of Ge, and hinder packing of the molecules and achieve better an amorphous behavior based on the teaching of Schrogel.
The trifluoromethyl group is in the list of allowed substituent group R21 of the Formula 2A(1) of Kim ([065]-[067]). Kim teaches that two ortho-positions of the phenyl can be substituted by electron withdrawing group (a cyano group), as exemplified by Formula 2A-4 of Kim. Swager and Feldman teaches a trifluoromethyl group is a known substituent and used alternatively with a cyano group of the light-emitting layer material of an organic light-emitting device. Therefore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of a cyano group with a known substituent of trifluoromethyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant compound has following structure.

    PNG
    media_image7.png
    325
    685
    media_image7.png
    Greyscale

The modification also provides an organic light-emitting diode comprising a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, and Feldman, and Compound CIM02 of Kim as a host and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The compound of Kim as modified by Ge, Schrogel, Swager, and Feldman does not have a CN group at the position corresponding to the W of Applicants Formula I; however, Kim does teach that R19 (corresponds to the variable W of Applicant’s Formula I) can be substituted by a cyano group ([065]-[066]).
Takeda ‘727 discloses a carbazole-based organic molecule (Formula (I) in [014] and example Compound 1-37 in [099]) used as a light-emitting layer material of an organic light-emitting diode (Abstract).
Takeda ‘727 teaches that the compound of Takeda ‘727 provides excellence in chemical stability and less deterioration and decomposition ([040]). 
Takeda ‘727 further teaches that substituting a cyano group at the phenylene bridge group and in-between two carbon atoms each of which bonds to a carbazolyl group provides higher quantum efficiency and lower driving voltage of the organic light-emitting diode when it was used in the light-emitting layer material (compare Comparative Example 5 versus Example 5 in Table 1; see details of devices in [383]-[384] and [393]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim as modified by Ge, Schrogel, Swager, and Feldman by substituting the hydrogen atom at the substitution position W of Applicant’s Formula I with a cyano group, as taught by Takeda ‘727.
The motivation of doing so would provide the molecule with excellence in chemical stability and less deterioration and decomposition, and the organic light emitting device comprising the compound with higher quantum efficiency and lower driving voltage, as taught by Takeda ‘727.
Furthermore, the modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). A cyano group is one of allowed substituent groups at the position R19 of Formula 1 of Kim. Therefore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting diode.
The resultant compound has following structure.

    PNG
    media_image1.png
    323
    806
    media_image1.png
    Greyscale

The modification also provides an organic light-emitting diode comprising a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727 as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The compound has similar structure as the following compound claimed in the claim 1.

    PNG
    media_image8.png
    227
    294
    media_image8.png
    Greyscale
.
The only difference between the claimed compound and the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727 is that the claimed compound has tert-butyl groups substituted to the carbazole groups of the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727.
Takeda ‘103 discloses a carbazole-based compound used as the light-emitting material of an organic light-emitting diode (Formula (I) in [007]).
Takeda ‘103 teaches that an organic light-emitting diode comprising a t-butyl substituted carbazole-based compound (TC-2) provides higher luminous efficiency and brightness halftime compared to a diode device comprising unsubstituted carbazole-based compound (TC-1) (device structure in [148]-[151], compound structures in [161]; device performance comparison in  [165]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727 by substituting the hydrogen atom at the substitution position Rb of Applicant’s Formula IIb with a t-butyl group, as taught by Takeda ‘103.
The motivation of doing so would provide higher luminous efficiency and brightness halftime of the organic light-emitting diode when it was used in the light-emitting layer material, as taught by Takeda ‘103.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A t-butyl group is one of allowed substituent groups at the positions R3, R7, R13, and R17 (equivalent to Rb of Applicant’s Formula IIb) of Formula 1 of Kim. Therefore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting diode.
The resultant compound has following structure.

    PNG
    media_image2.png
    313
    763
    media_image2.png
    Greyscale

The compound of Kim as modified by Swager, Feldman, Takeda ‘727, and Takeda ‘103 has identical structure as the claimed compound of claim 1, meeting all the limitations of claim 1.
The modification also provides an organic light-emitting diode comprising a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The organic light-emitting diode is equated with optoelectronic device because it is operated by electron to emit light.
The optoelectronic device (organic light-emitting diode) of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda '727, and Takeda ‘103 comprises a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method, meeting all the limitations of claims 12-14.
Regarding claims 9-11 and 15-17, the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 reads on all the features of claim 1 as outlined above. The optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 reads on all the limitations of claims 12-14 as outlined above.
The optoelectronic device (organic light-emitting diode) of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 comprises a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light emitting layer is equated with a composition; and the light-emitting layer is formed by vacuum evaporation method.
Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 teaches the claimed invention above but fail to teach that the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 is a luminescent emitter. 
It is reasonable to presume that luminescent emission is an inherent property of the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The specification discloses that the organic molecule according to the invention represents a fluorescence emitter (page 34, paragraph 3), and exhibit emission maxima between 420 and 520 nm (the 2nd paragraph from the bottom of the page 1). 
The organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103 is directed to the molecule according to the instant invention because the compound has identical structure as the organic molecule represented by Formula I (the last paragraph of page 1).
The specification discloses Example molecules 1-3 (pages 57-58), each of which has a capability of luminescent emission (photoluminescence spectra in Figs. 1-3) such that each of which is a luminescent emitter.
The Example molecules 1-3 have identical backbone structure as the molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103. Due to the substantial similarity in structure between the compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103 and Example molecules 1-3, it is predicted that the compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103 has substantially similar luminescent properties as the Example molecules 1-3. 
Furthermore, Aspuru-Guzik evidences the compound of Aspuru-Guzik produces fluorescence or phosphorescence ([006], [060]).
Aspuru-Guzik evidences the following compounds are directed to the compound of formula (I) of Aspuru-Guzik (Fig. 36C, 36D, and 37A).

    PNG
    media_image9.png
    145
    229
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    150
    235
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    108
    211
    media_image11.png
    Greyscale

The molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103 is encompassed by the compound of Aspuru-Guzik (Formula (I) in [067]-[074]) and has similar structure as Compound F31 and F37 of Aspuru-Guzik.
Therefore, the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103 is a luminescent emitter.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
The optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 reads on all the limitations of claim 9, because the device comprises the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103 as a luminescent emitter.
The optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 is an organic light emitting diode, meeting all the limitations of claim 10. 
The light emitting layer of the optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 is equated with a composition which comprises the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103 in the form of an emitter, because the molecule is inherently a luminescent emitter as stated above. The composition further comprises on one or more emitter (Compound CIM02 of Kim) which differ from the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Takeda ‘103, meeting all the limitations of claim 11.
The optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 reads on all the limitations of claims 15-17, because the optoelectronic device is an organic light emitting diode and comprises a substrate, an anode, and a cathode, wherein the anode or the cathode are disposed on the substrate, and at least a light emitting layer which is arranged between the anode and the cathode. The light emitting layer is equated with a composition and comprises the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Takeda ‘103 and the Compound CIM02 of Kim, and the composition is used in particular comprising the processing of the organic compound by vacuum evaporation. 

Claims 1 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1) in view of Ge et al. (“Solution-processible Fluorinated Carbazole Derivative for Phosphorescent Organic Light-emitting Diodes”, Chem. Letts, 2008, vol. 37, pages 294-295), Schrogel et al. (“A series of CBP-derivatives as host materials for blue phosphorescent organic light-emitting diodes”, J. Mater. Chem. 2011, vol. 21, page 2266-2273), Swager et al. (US 2016/0285007 A1), Feldman et al. (US 2018/0294420 A1), Takeda et al. (US 2009/0072727 A1), and Kinoshita (US 2010/0171418 A1, hereafter Kinoshita) as evidenced by Aspuru-Guzik et al. (US 2017/0244049 A1, hereafter Aspuru-Guzik).
Regarding claims 1 and 12-14, Kim discloses an organic molecule (“carbazole compound” in [008], [010]) used as the light emitting-layer material of an organic light-emitting diode ([008], [274]).
Kim exemplifies an organic light-emitting diode comprising a substrate (glass), an anode, a light-emitting layer (Compound 19 as a host and CIM02 as an emitter), and a cathode (Example 1 in [345]-[347]).
Kim discloses that the light-emitting layer of the organic light-emitting diode is formed by vacuum evaporation method (“transferred to a vacuum depositing device” in [345], “Compound 19 … were co-deposited” in [347]).
The organic molecule of Kim has a general structure represented by Formula 1 ([057]), as shown below.

    PNG
    media_image4.png
    363
    636
    media_image4.png
    Greyscale


wherein X1 through X19 can be each C(R1) through C(R19), respectively ([059], [086]-[087]); R42 can be Formula 2A(1) ([057], [088]-[090]); R41 and R43 can be hydrogen ([088]-[090]); R1 to R8, R11 to R19, and R21 can be each independently hydrogen, a cyano group, or a C1-C20 alkyl group substituted by –F ([065]-[067]).
Kim discloses Formula 2A-4 as an exemplary structure of the Formula 2A(1) ([207]).
Kim further exemplifies an organic molecule, Compound 19 ([214]). 

    PNG
    media_image5.png
    384
    602
    media_image5.png
    Greyscale

The Compound 19 of Kim does not have a trifluoromethyl group at the ortho-position of the phenyl group (marked by an arrow in the figure above); however, Kim does teach that R21 can be a cyano group or a trifluoromethyl group (“C1-C20 alkyl group … substituted with –F” in [065]-[067]).
Ge discloses an organic molecule (6FCBP in Scheme 1) used for an organic light emitting diode (OLED in Abstract).
Ge teaches that trifluoromethyl group has been widely introduced in molecules to improve the solubility arising from the hydrophobicity and large free volume (page 294, column 1, paragraph 2).
Schrogel discloses an organic molecule (CBP-derivatives in Scheme 1) used for an organic light emitting diode (Abstract).
Schrogel teaches that introduction of bulky substituents hinders packing of the molecules and leads to an amorphous behavior of the material (page 2266, column 2, last paragraph). The bulky substituent is directed to a CF3 group (see Scheme 1; and page 2267, column 1, paragraph 2).
Furthermore, Kim teaches that two cyano groups can be substituted at the ortho-position of the phenyl group as exemplified in Formula 2A-4 ([207]). 
At the time when the invention was effectively filed, it was known in the art that both cyano and trifluoromethyl groups are an electron withdrawing group ([039]) used in a light-emitting layer material of an organic light-emitting diode ([026]); example compounds in Fig. 2C-2E), as taught by Swager.
Feldman further teaches that a trifluoromethyl group is a known substituent of a cyano group in carbazole-based organic compounds (claim 8), and the compound comprising the cyano and trifluoromethyl groups are used for an organic light-emitting diode (claims 9 and 10).

    PNG
    media_image6.png
    344
    650
    media_image6.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 19 of Kim by substituting the hydrogen atom at the ortho-position (marked by an arrow in the figure of Kim’s Compound 19) with a trifluoromethyl group, as taught by Kim, Ge, Schrogel, Swager, and Feldman.
The motivation of doing so would have been to improve the solubility arising from the hydrophobicity and large free volume based on the teaching of Ge, and hinder packing of the molecules and achieve better an amorphous behavior based on the teaching of Schrogel.
The trifluoromethyl group is within the list of allowed substituent group R21 of the Formula 2A(1) of Kim ([065]-[067]). Kim teaches that two ortho-positions of the phenyl can be substituted by electron withdrawing group (a cyano group), as exemplified by Formula 2A-4 of Kim. Swager and Feldman teaches a trifluoromethyl group is a known substituent and used alternatively with a cyano group of the light-emitting layer material of an organic light-emitting device. Therefore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of a cyano group with a known substituent of trifluoromethyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant compound has following structure.

    PNG
    media_image7.png
    325
    685
    media_image7.png
    Greyscale

The modification also provides an organic light-emitting diode comprising a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, and Feldman, and Compound CIM02 of Kim as a host and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The compound of Kim as modified by Ge, Schrogel, Swager, and Feldman does not have a CN group at the position corresponding to the W of Applicants Formula I; however, Kim does teach that R19 (corresponds to the variable W of Applicant’s Formula I) can be substituted by a cyano group ([065]-[066]).
Takeda ‘727 discloses a carbazole-based organic molecule (Formula (I) in [014] and example Compound 1-37 in [099]) used as a light-emitting layer material of an organic light-emitting diode (Abstract).
Takeda ‘727 teaches that the compound of Takeda ‘727 provides excellence in chemical stability and less deterioration and decomposition ([040]). 
Takeda ‘727 further teaches that substituting a cyano group at the phenylene bridge group and in-between two carbon atoms each of which bonds to a carbazolyl group provides higher quantum efficiency and lower driving voltage of the organic light-emitting diode when it was used in the light-emitting layer material (compare Comparative Example 5 versus Example 5 in Table 1; see details of devices in [383]-[384] and [393]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim as modified by Ge, Schrogel, Swager, and Feldman by substituting the hydrogen atom at the substitution position W of Applicant’s Formula I with a cyano group, as taught by Takeda ‘727.
The motivation of doing so would provide the molecule with excellence in chemical stability and less deterioration and decomposition, and the organic light emitting device comprising the compound with higher quantum efficiency and lower driving voltage, as taught by Takeda ‘727.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A cyano group is one of allowed substituent groups at the position R19 of Formula 1 of Kim. Therefore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting diode.
The resultant compound has following structure.

    PNG
    media_image1.png
    323
    806
    media_image1.png
    Greyscale

The modification also provides an organic light-emitting diode comprising a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727 as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The compound has similar structure as the following compound claimed in the claim 1.

    PNG
    media_image12.png
    222
    216
    media_image12.png
    Greyscale
.
The only difference between the claimed compound and the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727 is that the claimed compound has tert-butyl groups substituted to the carbazole groups of the Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727.
Kinoshita discloses carbazole-based compound used as a light-emitting material of an organic light-emitting diode (Formula (I) in [022], [026]).
Kinoshita teaches that an organic light-emitting diode comprising a light emitting layer, wherein the light emitting layer comprises a carbazole-based compound which is substituted by t-butyl group at the 3-position of the carbazole group (equivalent to Rb of Applicant’s Formula IIc) provides increased durability ([029]; compare durability of device C1-1 versus device I-1 in Table 5 and device C26-1 versus mCP in Table 29; see compounds in [385] and [439]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda '727 by substituting the hydrogen atom at the substitution position Rb of Applicant’s Formula IIc with a t-butyl group, as taught by Kinoshita.
The motivation of doing so would provide higher durability of the organic light-emitting diode when it was used in the light-emitting layer material, as taught by Kinoshita.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A t-butyl group is one of allowed substituent groups at the positions R3 and R13 (equivalent to Rb of Applicant’s Formula IIc) of Formula 1 of Kim. Therefore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting diode.
The resultant compound has following structure.

    PNG
    media_image3.png
    330
    715
    media_image3.png
    Greyscale

The compound of Kim as modified by Swager, Feldman, Takeda ‘727, and Kinoshita has identical structure as the claimed compound of claim 1, meeting all the limitations of claim 1.
The modification also provides an organic light-emitting diode comprising a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method.
The organic light-emitting diode is equated with optoelectronic device because it is operated by electron to emit light.
The optoelectronic device (organic light-emitting diode) of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita comprises a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light-emitting layer is formed by vacuum evaporation method, meeting all the limitations of claims 12-14.
Regarding claims 9-11 and 15-17, the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita reads on all the features of claim 1 as outlined above. The optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita reads on all the limitations of claims 12-14 as outlined above.
The optoelectronic device (organic light-emitting diode) of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita comprises a substrate, an anode, a light-emitting layer (Compound of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita as a host, and Compound CIM02 of Kim as an emitter), and a cathode, wherein the light emitting layer is equated with a composition; and the light-emitting layer is formed by vacuum evaporation method.
Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita teaches the claimed invention above but fail to teach that the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita is a luminescent emitter. 
It is reasonable to presume that luminescent emission is an inherent property of the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The specification discloses that the organic molecule according to the invention represents a fluorescence emitter (page 34, paragraph 3), and exhibit emission maxima between 420 and 520 nm (the 2nd paragraph from the bottom of the page 1). 
The organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita is directed to the molecule according to the instant invention because the compound has identical structure as the organic molecule represented by Formula I (the last paragraph of page 1).
The specification discloses Example molecules 1-3 (pages 57-58), each of which has a capability of luminescent emission (photoluminescence spectra in Figs. 1-3) such that each of which is a luminescent emitter.
The Example molecules 1-3 have identical backbone structure as the molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita. Due to the substantial similarity in structure between the compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita and Example molecules 1-3, it is predicted that the compound of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita has substantially similar luminescent properties as the Example molecules 1-3. 
Furthermore, Aspuru-Guzik evidences the compound of Aspuru-Guzik produces fluorescence or phosphorescence ([006], [060]).
Aspuru-Guzik evidences the following compounds are directed to the compound of formula (I) of Aspuru-Guzik (Fig. 36C, 36D, and 37A).

    PNG
    media_image9.png
    145
    229
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    150
    235
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    108
    211
    media_image11.png
    Greyscale

The molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita is encompassed by the compound of Aspuru-Guzik (Formula (I) in [067]-[074]) and has similar structure as Compound F31 and F37 of Aspuru-Guzik.
Therefore, the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita is a luminescent emitter.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
The optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita reads on all the limitations of claim 9, because the device comprises the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita as a luminescent emitter.
The optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita is an organic light emitting diode, meeting all the limitations of claim 10. 
The light emitting layer of the optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita is equated with a composition which comprises the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita in the form of an emitter, because the molecule is inherently a luminescent emitter as stated above. The composition further comprises on one or more emitter (Compound CIM02 of Kim) which differ from the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, and Takeda ‘727, and Kinoshita, meeting all the limitations of claim 11.
The optoelectronic device of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita reads on all the limitations of claims 15-17, because the optoelectronic device is an organic light emitting diode and comprises a substrate, an anode, and a cathode, wherein the anode or the cathode are disposed on the substrate, and at least a light emitting layer which is arranged between the anode and the cathode. The light emitting layer is equated with a composition and comprises the organic molecule of Kim as modified by Ge, Schrogel, Swager, Feldman, Takeda ‘727, and Kinoshita and the Compound CIM02 of Kim, and the composition is used in particular comprising the processing of the organic compound by vacuum evaporation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786